Motion to dismiss appeal from judgment granted, unless appellant shall file and serve printed papers and pay to respondent’s attorneys ten dollars by March twenty-fifth. Held, it is necessary to have the case and exceptions settled and signed by the judge who presided at the trial. (Code Civ. Proc. § 997; General Rules of Practice, rules 34, 41.)—Motion to dismiss appeal from order denied, with ten dollars costs, it appearing that all the papers recited in the order appealed from are contained in the printed record served.